In the information in this case, the defendants Bill Mundell and Jeff Gilstrap were jointly informed against for the theft of a heifer, the personal property of George Fulson.
Upon arraignment, the defendant Mundell pleaded guilty and testified as a witness for the state on the trial of the defendant Gilstrap. Upon his trial, a verdict of guilty was returned; the jury fixing his punishment at imprisonment in the penitentiary for a term of two years. The judgment and sentence appealed from was rendered September 6, 1923. The petition in error and case-made was filed in this court February 29, 1924.
The only errors assigned are that the evidence is insufficient to sustain the verdict, that the court erred in not granting a new trial. The defendant is not represented in this court and no brief in support of the errors assigned has been filed.
We have examined the record and the evidence with considerable care, and we find the evidence is sufficient to sustain the verdict, that there was no prejudicial error in the rulings upon the admission of testimony, and the instructions fully stated the law applicable to the case.
It appearing that the defendant had a fair trial, the judgment of the lower court will be affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 203